Manning, C. J.
A rule was taken on John Thorn, the surety on *360an appeal bond, to shew cause why he should, not pay the judgment rendered in favour of Edward Rangustat in the original suit. That judgment was for $351.69. The amount of the appeal bond was $5,500, because there were other judgments in favour of other parties in the same suit.
The appellee moves to dismiss on the ground that his judgment is for less than $500, and therefore, this court is without jurisdiction.
The aggregate of the judgments obtained in the original suit is $1,653.36. The parties in whose favour they were rendered united in the prosecution of their several claims, and proceeded in eoncursu. The appeal bond was given to cover all of them.
InBallio’s Heirs m.Prudhomme, two distinct suits were consolidated and the court refused to dismiss, although each was for less than the appealable sum, because both together exceeded it, and the consolidation was with the consent of the plaintiffs. 8 Mart., New Series, 338. The present case is stronger for the appellant. There was a voluntary joinder of the several claimants in the same proceeding, and the aggregate of their judgments was sufficient to give us jurisdiction. The appeal was from all of them, and the bond was given to cover all. One of them cannot now separate himself from the others, and demand the dismissal of the appeal because his judgment or his part of the judgment, was far less than the appealable sum.

The motion is denied.